PER CURIAM.
Bryon Curtis Doster appeals from the circuit court’s denial of his petition for writ of habeas corpus. The issue presented is whether a demand for the extradition of Doster was sufficient to support the rendition warrant issued by the Governor of Florida.
The requisition demand from the state of Arizona stated: “it having been represented and satisfactorily shown to me that [Doster] was present in this State at the time of the commission of [the alleged offenses] and thereafter fled from the justice of this state.... ” There is no doubt that this request was sufficient to meet the requirements of law as provided for in section 941.03, Florida Statutes (1981). The argument offered by the public defender’s office in an Anders1 brief does not convince us otherwise.
AFFIRMED.
GRIMES, A.C.J., and RYDER and SCHOONOVER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).